[Cite as Lanier v. Battle, 2020-Ohio-1251.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Crystal Lanier,                                     :

                 Plaintiff-Appellant,               :
                                                                     No. 19AP-678
v.                                                  :              (C.P.C. No. 19DV-1865)

Thomas P. Battle,                                   :           (ACCELERATED CALENDAR)

                 Defendant-Appellee.                :




                                              D E C I S I O N

                                      Rendered on March 31, 2020


                 On brief: Crystal Lanier, pro se.

                   APPEAL from the Franklin County Court of Common Pleas
DORRIAN, J.
        {¶ 1} Pursuant to Ohio Evid.R. 201, this court takes judicial notice of the death of
appellee, Thomas P. Battle, as reported in the Columbus Dispatch on November 8, 2019.
        {¶ 2} Accordingly, this appeal is dismissed as moot.
                                                                                Appeal dismissed.
                          LUPER SCHUSTER and NELSON, JJ., concur.